Citation Nr: 9912801	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim for service connection for hearing loss.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to May 
1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for PTSD.  In July 1997, the veteran testified 
before a hearing officer at the RO.  The hearing officer 
granted service connection for PTSD.  In an October 1997 
rating decision, the RO assigned a 30 percent evaluation for 
PTSD effective from February 23, 1995, a temporary 100 
percent evaluation (38 C.F.R. § 4.29) effective from 
September 27, 1995, and a 30 percent evaluation effective 
from February 1, 1996.  That month, the RO notified the 
veteran of the decision and his appellate rights.  

The veteran filed a notice of disagreement in May 1998 and a 
statement of the case regarding the issue of an increased 
rating for PTSD was issued that month.  The veteran had 60 
days from the statement of the case, or July 1998, or one 
year from notification of the October 1997 rating decision, 
or October 1998, to submit a Substantive Appeal (VA Form 9).

In June 1998 the representative submitted a medical statement 
from a VA psychiatrist designated as in support of the 
veteran's claim for an increased evaluation for PTSD.  A copy 
of the above statement was again submitted in October 1998.  


In February 1999, the RO issued a rating decision affirming 
the 30 percent evaluation for PTSD.  The veteran filed a 
"Substantive Appeal (VA Form 9) in March 1999 which he noted 
encompassed the issues of an increased evaluation for PTSD 
and new and material evidence to reopen a claim for service 
connection for hearing loss.  The Board construes the March 
1999 "Substantive Appeal" as a notice of disagreement with 
the February 1999 rating decision.  The issue of entitlement 
to an increased evaluation for PTSD is addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  In September 1980 the RO denied entitlement to service 
connection for hearing loss on the basis of none being shown 
in service, and the post service reported high frequency 
hearing loss not having been linked to active service.

2.  In a January 1981 rating decision, the RO affirmed the 
prior denial of service connection for hearing loss.  
Although the veteran initiated an appeal of that decision, he 
did not perfect the appeal.

3.  Evidence received since the January 1981 rating decision 
is cumulative and redundant, does not bear directly and 
substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1981 rating 
decision wherein the RO denied the claim of service 
connection for hearing loss is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the January 1981 rating 
decision wherein the RO affirmed the denial of service 
connection for hearing loss is briefly summarized below.

The service medical records are negative for complaint or 
finding of hearing loss.  The April 1972 separation 
examination shows that there were no decibel losses at any 
frequencies from 500 to 4000 Hertz in either ear.  

A report of VA examination in August 1972 indicated that no 
hearing loss was noted.  A VA hospital report dated in 
November 1972 reflected treatment for unrelated conditions.  

A private audiological examination report dated in November 
1980 noted that the veteran was a trim carpenter and did not 
wear earplugs.  The results of audiometric testing were 
interpreted as showing moderate high frequency sensorineural 
hearing loss bilaterally.  The impression was noise induced 
hearing loss.  

The evidence added to the record since the January 1981 
rating decision wherein the RO affirmed the denial of 
entitlement to service connection for hearing loss is briefly 
summarized below.

Associated with the claims file are service personnel 
records, private medical records dated from August 1977 to 
January 1995, a VA report of audiology examination showing 
bilateral hearing loss, VA medical records dated from January 
1995 to January 1996, private physicians' statements dated in 
January 1996 and June 1998, and the testimony of the veteran 
presented in July 1997.  




Criteria

A timely filed Substantive (formal) Appeal perfects an appeal 
of a decision by the RO, after a SOC is furnished by the VA.  
38 U.S.C.A. §§ 20.200, 20.202.  A substantive appeal must be 
filed within 60 days from the date that the RO mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A determination on a claim by the RO 
of which the claimant is properly notified shall become final 
if an appeal is not perfected as prescribed in 38 C.F.R. 
§ 20.302.  38 C.F.R. § 20.1103. 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A decision of a duly and constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

The Board notes the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the United States Court of Appeals for Veterans 
Claims (known as the United States of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") adopted the 
following rule with respect to the evidence that would 
justify reopening a claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 07-2180, 
slip overpayment. at 4 (Feb. 17, 1999)(explaining the holding 
in Elkins v. West, __Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140 145-46 
(1991).

Analysis

The veteran seeks to reopen his claim for service connection 
for hearing loss, the denial of which the RO affirmed in 
January 1981.  When a claim is finally denied by the RO, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 7105;  38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last deneid on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in 1980-81 show, in essence, that 
it found no evidence of a hearing loss in service, and no 
competent evidence of record to link the veteran's post 
service reported bilateral hearing loss to his period of 
service.

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding hearing loss to 
warrant reopening of the veteran's claim for service 
connection.  The specified basis of the prior denial is not 
changed materially by the additional evidence showing a 
bilateral hearing loss shown previously and not linked to 
service then or currently.

The evidence added to the record since the January 1981 
rating decision consists of the following:  (1) service 
personnel records; (2) private medical records dated from 
August 1977 to January 1995; (3) VA medical records dated 
from January 1995 to January 1996; (4) private physicians' 
statements dated in January 1996 and June 1998; and (5) 
personal hearing testimony.  

The evidence contained in items (1) through (5) can be 
considered "new" in that it was not of record at the time 
of the January 1981 rating decision.  However, the additional 
records and statements are not "material" because they do 
not contain any information about hearing loss and hence have 
no direct bearing upon the issue of whether hearing loss was 
incurred in or aggravated by military service.  The Board 
notes that the records do include a report of VA audiological 
evaluation in October 1995 which shows that the veteran has 
moderate to moderately severe high frequency hearing loss in 
the right ear and mild sloping to moderately severe high 
frequency hearing loss in the left ear; however, this 
evidence is merely cumulative of medical evidence, reflecting 
a current diagnosis of hearing loss, which was on file when 
the RO denied the application in 1981.  The Board notes that 
the veteran did not offer any testimony concerning this issue 
at his July 1997 personal hearing.  

Because the evidence submitted since the RO rendered its 
January 1981 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not show 
that the veteran had hearing loss in service, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  

As such, it is not new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
claim of service connection for hearing loss.  38 U.S.C.A. 
§ 5108.  As the claim is not reopened, the Board does not 
reach the merits of the claim, including the application of 
the benefit of the doubt standard.  See 38 U.S.C.A. § 5107; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996); Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hearing loss, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, a notice of disagreement with the 
February 1999 rating decision wherein the RO affirmed the 30 
percent evaluation for PTSD was filed in March 1999.  As 
there has been a RO adjudication of a claim and a notice of 
disagreement as to its denial, the veteran is entitled to a 
statement of the case and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the Board is remanding the issue of entitlement 
to an increased evaluation for PTSD to the RO for further 
action as follows:

The RO should issue a statement of the 
case on the issue of entitlement to an 
increased evaluation for PTSD.  The 
veteran should also be notified of the 
need to submit a substantive appeal in 
the requisite amount of time if he 
desires appellate review of his case.

Thereafter, the RO should return the case to the Board for 
appellate review, if in order. By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

